Citation Nr: 1707988	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure. 

3.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to June 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In March 2013, the Veteran testified at a hearing conducted at the RO before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  

In a February 2014 decision, the Board denied the claims for service connection for type II diabetes mellitus, hypertension, and a skin disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, pursuant to the parties' Joint Motion for Remand, the Court vacated and remanded the Board's decision.  

In July 2015, the Board notified the Veteran that the VLJ that conducted the March 2013 hearing was no longer employed by the Board and that he had the opportunity to testify at another hearing.  The Veteran and his representative requested a Board videoconference hearing in August 2015 and November 2015 statements.  In February 2016, the Board remanded this appeal in order that a hearing could be scheduled.  In December 2016, the Veteran was provided with the hearing before the undersigned.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the instant claims can be decided.

The Veteran seeks entitlement to service connection for type II diabetes mellitus, hypertension, and a skin disorder.  He contends that these diseases are the result of in-service herbicide exposure.  The Veteran submitted private medical records from Edgewater Medical Center, which show diagnoses of type II diabetes mellitus and hypertension in January 2010 and which show a diagnosis of skin disorder (not otherwise specified) in June 2010.  Additionally, May and November 2011 VA dermatology notes include diagnostic assessments of stucco keratosis, actinic keratosis, solar elastosis and a past medical history of stucco keratosis and actinic keratosis.  

A remaining question is whether the Veteran was actually exposed to herbicides in service. 

The Veteran alleges three specific incidents of exposure to herbicides during his service.  The Veteran served aboard the USS Ponchatoula (A0148) from early 1965 to mid-1968 as a machinist mate in the engine room.  The USS Ponchatoula was an oiler that was used to refuel aircraft carriers, destroyers, cruisers and small boats.  The Veteran testified that his first exposure to herbicides was as a result of coming into contact with orange barrels filled with these chemicals while onboard the USS Ponchatoula.  The Veteran testified that he was involved with moving barrels, some of which were marked with white and orange stripes and orange product numbers.  He asserts these barrels contained Agent Orange. 

The Veteran testified that his second exposure to herbicides during his service was from breathing in the black smoke from the contaminated clouds that drifted off the shore of Vietnam and surrounded his ship.  The Veteran indicated that the smoke was due to herbicides and defoliants that were dropped from planes to burn the foliage on land and that his ship would be under smoke for some times a day or a week at a time.  

The Veteran testified that his third exposure to herbicides during his service was when he went ashore in the Philippines.  The Veteran indicated that in 1967 he went ashore to Grande Island and Subic Bay Naval Base in the Philippines and visited an Enlisted Men's Club (EM club) and an old fort on the island.  The Veteran noted that the old fort had been sprayed with Agent Orange and the grass around the fort was dead as a result of this spraying.  The Veteran testified that he was told by the bartender at the EM club that the old fort had been sprayed with Agent Orange.  

With respect to the Veteran's reports of exposure to herbicides while onboard the USS Ponchatoula and on land in the Philippines, unfortunately the AOJ did not submit a request to the Joint Services Records Research Center (JSRRC) or other appropriate agency to seek confirmation of these alleged exposures.  Thus, a remand is necessary so that this development can be conducted. 

The Board also notes that the Veteran has not been afforded a VA examination to assess the likely etiology of his asserted skin disorder.  In light of the Veteran's June 2010, May 2011, and November 2011 diagnoses of skin conditions, an April 1968 service treatment record showing treatment for an intradermal nevus and compound nevus, and the Veteran's assertion of continuity of skin symptomatology since service, the Board finds that a VA skin examination is necessary in this case.  Id.  Consequently, on remand the Veteran should be scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the JSRRC (or any other appropriate agency) to verify the Veteran's alleged exposure to designated herbicides in service.  In particular JSRRC (or any other appropriate agency) should attempt to verify: 

a)  The Veteran's allegations of exposure to herbicides while serving onboard the USS Ponchatoula from early 1965 to mid-1968. 

b)  The Veteran's allegations of exposure to herbicides while on land in the Philippines in 1967.  

c)  Whether the USS Ponchatoula transported designated herbicides to or from the Republic of Vietnam or to or from any other location. 

d)  Whether the USS Ponchatoula stored or tested designated herbicides while operating off the coast of Vietnam.  

2.  Based on the results of the JSRRC verification efforts, the AOJ should perform any other development necessary including any necessary VA examinations.

3.  Schedule the Veteran for a VA dermatological examination.  After reviewing the claims file, the examiner should provide a medical opinion in answer the following questions: 

a)  Is it at least as likely as not (i.e. a fifty percent probability or greater) that any current skin disability is related to the Veteran's military service, including any skin problems he experienced therein?  

If and only if the Veteran is confirmed to have been exposed to herbicides, also have the medical examiner provide a medical opinion in answer to the following question: 

b)  Is it at least as likely as not (i.e. a fifty percent probability or greater) that any current skin disability is due to exposure to designated herbicides? 

A detailed rationale for the opinions must be provided.  If the examiner is unable to offer a requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


